Citation Nr: 1021767	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  03-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In a November 2005 decision, the Board determined that new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for a right knee 
disability had been received.  Thus, the Board granted this 
aspect of the Veteran's appeal.  In addition, the Board 
remanded the de novo matter to accord the Veteran an 
opportunity to testify at his requested hearing.  

When the claims folder was subsequently returned to the 
Board, the Veteran's requested hearing had not been 
scheduled.  Thus, in June 2006, the Board again remanded the 
de novo claim for service connection for a right knee 
disability to accord the Veteran an opportunity to testify at 
his requested hearing.  

In September 2006, the Veteran testified at a hearing 
conducted before the undersigned Acting Veterans Law Judge.  
A copy of the transcript of that hearing has been associated 
with the claims folder.  

In February 2008, the Board remanded the Veteran's appeal for 
further evidentiary development.  Upon a determination that 
the instructions set forth in the February 2008 remand had 
not been completed, the Board, in January 2010, remanded the 
Veteran's claim for completion of the development requested 
in the February 2008 remand.  The Veteran's appeal has now 
been returned to the Board for further appellate review.  

Unfortunately, and for the reasons set forth below, this 
appeal is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Unfortunately, the Board finds that another remand of the 
Veteran's claim is necessary.  Specifically, the RO/AMC has 
not substantially complied with the Board's prior January 
2010 remand.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that compliance with remand instructions 
is neither optional nor discretionary and that the Board errs 
as a matter of law when it fails to ensure compliance with 
remand orders.  Although the agency of original jurisdiction 
is required to comply with remand orders, it is substantial 
compliance-not absolute compliance-that is required.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").

In the present appeal, pursuant to the February 2008 remand, 
the Veteran underwent a VA examination in March 2009.  
However, in January 2010, the Board found deficiencies in the 
examination report and, for that reason, remanded the 
Veteran's claim for a supplemental opinion.  Specifically, 
the Board deemed the opinion provided by the VA examiner in 
March 2009 to be inadequate for several reasons.  First, the 
examiner stated, with regard to the Veteran's March 1967 knee 
injury and the July 1976 episode of swelling, that "[t]hese 
allegations really could not be substantiated by anything I 
could see in his C-file other than his repetitive statements 
of the same fact."  Despite the examiner's statement to the 
contrary, the records concerning the March 1967 injury and 
July 1976 treatment are included (and tabbed) in the 
Veteran's service treatment records. As the examiner did not 
read the actual reports associated with the Veteran's in-
service treatment, the examiner was unable to provide a 
fully-informed opinion as to whether the Veteran's disability 
is at least as likely as not related to service.  

Further, the examiner diagnosed the Veteran with "mild 
patellofemoral discomfort" and opined that the Veteran had a 
"laterally tilted" patellar, which was probably present since 
birth, but that "a strong bolt across the knee could have 
caused some bruising on a permanent nature to the 
undersurface of the right patellar."  The examiner did not, 
however, provide a clear opinion as to whether it is at least 
as likely as not that the current disability is related to 
service.  

In addition, the examiner did not address previous opinions 
as to whether the Veteran's right knee disability is related 
to service.  In particular, the examiner did not address a 
prior August 2003 negative opinion.

Thus, in January 2010, the Board remanded the Veteran's right 
knee claim to obtain a supplemental opinion from the March 
2009 VA examiner.  Specifically, Board remand directives 
instructed the examiner to express an opinion as to whether 
it is at least as likely as not that the Veteran's current 
right knee disability is related to service, including an 
event or occurrence therein.  In answering this question, the 
examiner was also asked to reconcile his opinion with the 
prior August 2003 negative nexus opinion.

In a February 2010 addendum opinion, the examiner (who had 
conducted the March 2009 VA examination) indicated that he 
had reviewed the prior August 2003 negative medical opinion.  
He stated that he felt that his report was more current and 
more up-to-date than the prior August 2003 opinion.  The 
examiner reiterated his opinion that the Veteran has 
patellofemoral discomfort.  While the examiner found some 
disagreement between the 2003 and 2009 VA examinations, he 
stated that he had found no reason to change his prior 
conclusion.  

Significantly, again, the VA examiner did not provide the 
requested nexus opinion regarding the Veteran's right knee 
disability.  Moreover, he provided no indication that he had 
reviewed the relevant service treatment records (as 
previously discussed herein).  [Of particular importance to 
the Board in this regard are the in-service episodes of 
treatment for slight swelling of the right knee after blunt 
trauma in March 1967 and treatment for inflammation, soft 
tissue swelling, a mild strain, and cellulitis of this joint 
in July 1976.]  Additionally, the VA examiner merely noted 
the conflicting 2003 and 2009 opinions but did not offer any 
reconciliation or reasoning for the different opinions.  
Thus, as substantial compliance with the Board's January 2010 
remand directives has not been shown, unfortunately, and once 
again, a supplemental opinion is necessary.  See Dyment, 13 
Vet. App. at 146-47.  

Additionally, records of pertinent ongoing VA treatment 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any right knee 
treatment that the Veteran may have 
received at the VA Medical Center in 
Prescott, Arizona since February 2008.  
The Board is particularly interested in 
records of any magnetic resonance imaging 
that the Veteran may have recently 
undergone for his right knee.  All 
available right knee treatment records 
should be associated with the claims 
folder.  

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination by an examiner 
different than the one who had conducted 
the March 2009 VA examination and who had 
provided the February 2010 addendum 
opinion.  The purpose of the examination 
to be conducted on this current remand is 
to determine the nature, extent, and 
etiology of any right knee disability that 
he may have.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should fully 
examine the Veteran's claims file 
(including the service treatment records) 
and should note in the report that such 
review was completed.  All indicated 
studies or testing should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

For any right knee disability diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not (e.g., a 50% probability or 
greater) that such current disability is 
related to the Veteran's service, 
including an event or occurrence therein 
(to included the in-service episodes of 
treatment for slight swelling of the right 
knee after blunt trauma in March 1967 and 
treatment for inflammation, soft tissue 
swelling, a mild strain, and cellulitis of 
this joint in July 1976.  In answering 
this question, the examiner should 
reconcile his/her opinion with the 
conclusion set forth by the August 2003 VA 
examiner.

3.  Then, review the claims file to ensure 
that all the foregoing requested 
development has been completed.  Any 
deficiencies found in the requested 
development should be corrected.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
right knee disability.  If the benefit 
sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative and give 
them appropriate time to respond.  Then, 
return the case to the Board for further 
appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


